UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 6) SILICON GRAPHICS INTERNATIONAL CORP. (Name of Issuer) Common Stock (Title of Class of Securities) 82706L108 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior coverage page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 82706L108 13G Page 2 of5 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Sun Life Financial Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [] (b) [] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.43% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) HC CUSIP No. 82706L108 13G Page3 of5 Pages Item 1(a). Name of Issuer: Silicon Graphics International Corp. Item 1(b). Address of Issuer's Principal Executive Offices: 46600 Landing Parkway Freemont, CA 94538 USA Item 2(a). Name of Person Filing: Sun Life Financial Inc. Item 2(b). Address of Principal Business Office: 150 King Street West Toronto, Ontario, Canada M5H 1J. Item 2(c). Citizenship: Canada Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 82706L108 Item 3. If this statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c),check whether the person filing is a: [ ] Broker or dealer registered under section 15 of the Act; [ ]Bank as defined in section 3(a)(6) of the Act; [ ]Insurance company as defined in section 3(a)(19) of the Act; [ ]Investment company registered under section 8 of the Investment Company Act of 1940; [ ]An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); [ ]An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); [X]A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); [ ]A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); [ ]A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; [ ]A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); CUSIP No. 82706L108 13G Page4 of5 Pages [ ]Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. The percentages used herein are calculated based upon the shares issued and outstanding as of September 30, 2012 as reported on the Form 10-Q filed with the Securities and Exchange Commission for the Quarter ended September 30, 2012. (a) Amount beneficially owned: (b) Percent of class: 6.43% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: 0 Item 5.
